In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00119-CV


    CLARENDON SKILLED CARE, LTD. D/B/A COMMUNITY CARE CENTER OF
  CLARENDON, CCCJF, LLC AND COMMUNITY CARE MANAGEMENT SERVICES,
                           LLC, APPELLANT

                                           V.

                        JIMMIE TOSHA TURNEY, APPELLEE

                         On Appeal from the 100th District Court
                                  Donley County, Texas
                 Trial Court No. 6935, Honorable Stuart Messer, Presiding

                                     July 10, 2013

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              ON MOTION TO DISMISS

      Appellants, Clarendon Skilled Care, Ltd., d/b/a Community Care Center of

Clarendon, CCCJF, LLC and Community Care Management Services, LLC, filed a

Motion to Dismiss Appeal on July 1, 2013. In the motion, they represent that the parties

have agreed to the entry of a take-nothing judgment in the underlying cause and
appellants no longer desire to pursue an appeal.       The motion further states that

appellee does not oppose the motion.

      Without passing on the merits of the case, the Motion to Dismiss Appeal is

granted and the appeal is dismissed. TEX. R. APP. P. 42.1. The motion requests that

each party bear their own costs incurred for the appeal, therefore we order that each

party to the appeal bear their own costs. See TEX. R. APP. P. 42.1(d). Having

dismissed the appeal at appellants’ request, no motion for rehearing will be entertained

and our mandate will issue forthwith.



                                               Per Curiam




                                           2